*461OPINION.
MoRRis:
The only question presented to us for consideration is the basis for depreciation allowances for the taxable years in question, both parties agreeing that 2 per cent is a reasonable rate.
Through the use of the original contractor’s records of material and labor used in the erection of the building, the taxpayer has established the March 1, 1913, replacement cost, using material and labor prices on that date. It contends that this cost, depreciated from the date of the completion of the building in 1906 to March 1, 1913, should be taken as the basis for computing its depreciation deductions for the taxable years in question.
We have heretofore held that replacement cost as of March 1, 1913, even if properly depreciated, does not necessarily prove the fair market value as of that date. Appeal of Kinsman Transit Co., 1 B. T. A. 552; Appeal of Valley Steamship Co., 1 B. T. A. 1107; Appeal of Rockford Malleable Iron Works, 2 B. T. A. 817; Appeal of Chicago Railway Equipment Co., 4 B. T. A. 452.

The deficiencies are $527.18 for 1919 and $384.86 for 1920. Order will be entered accordingly.